DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the second particle filter" in line 1 to line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears as though claim 20 should depend from claim 19.  Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohlen et al. (U.S. Publication No. 2011/0030560).
Concerning claim 1, Bohlen discloses A system for removing airborne pathogens, comprising:
A housing (Figure 1) having at least one or more chambers (Figures 2 & 3);
A bipolar ionizer (130) residing in the at least one or more chambers (Figure 2);
At least one particle filter (120/140) residing in the at least one or more chambers (Figure 2);
An ultra violet light radiation source (150) residing in the at least one or more chambers (paragraph 57); and
A ventilation system that draws in surrounding air at an intake (110) and directs the surrounding air towards the at least one particle filter (120/140), the bipolar ionizer (130), and the ultraviolet light radiation source (150) before the ventilation system expels the surrounding air drawn through the intake (110) through an exhaust vent (160).  See paragraphs 30-60.

With respect to claims 3 & 12, Bohlen discloses An LED lighting fixture (paragraph 57) including a system for removing airborne pathogens, comprising:
A housing (Figure 1);
A bipolar ionizer (130) residing in the housing;
At least a first particle filter (120/140) residing in the proximity of the bipolar ionizer (130) within the housing (Figure 2);
An ultra violet light radiation source (150) residing in the proximity of the first particle filter (120/140) within the housing (paragraph 57); and
A ventilation system that draws in at an intake (110) surrounding air surrounding the LED lighting fixture and directing the surrounding air towards the at least the first particle filter (120/140), the bipolar ionizer (130), and by the ultra violet light radiation source (150) before expelling the surrounding air drawn through the intake (110) through an exhaust vent (160).  See paragraphs 30-60.

Concerning claim 17, Bohlen discloses an LED lighting fixture (paragraph 57) including a system for removing airborne pathogens, comprising:
A housing having an intake (110) where surrounding air is drawn in and an exhaust vent (160) where the surrounding air that is drawn in is drawn out;
A bipolar ionizer (130) residing in the housing;
At least a first particle filter (120/140) residing in the proximity of the bipolar ionizer (130) within the housing (Figure 2);
An ultra violet light radiation source (150) residing in the proximity of the first particle filter (120/140) within the housing (paragraph 57); and
At least one fan (180) for drawing in at the intake (110) surrounding air surrounding the LED lighting fixture and directing the drawn in surrounding air towards the first particle filter (120/140), the bipolar ionizer (130), and by the ultra violet light radiation source (150) before expelling the drawn in surround air through the exhaust vent (160).  See paragraphs 30-60.

Regarding claim 2, Bohlen also discloses that the bipolar ionizer is of high voltage and low amperage sufficient to rip apparat airborne pathogens including viruses and bacteria (paragraph 36).

With respect to claims 4 & 13, the reference continues to disclose that the at least one first particle filter further includes a nano-coating of titanium dioxide that reacts to exposure to ultraviolet radiation as set forth in paragraph 67 (paragraphs 63-68).

Concerning claim 6, Bohlen continues to disclose that the at least one particle filter residing in the at least one or more chambers comprises a first particle filter (120) adjacent to the bipolar ionizer (130) and at least a second particle filter (140) adjacent to the exhaust vent (160) as shown in Figure 2.

Regarding claim 7, Bohlen further discloses that the ventilation system comprises a centrifugal fan (180) as shown in Figure 3.

With respect to claim 8, Bohlen also discloses that the ventilation system comprises a structure that is fully capable of utilizing external fans enabling the intake of surrounding air and expelling of processed air (Figures 1-3).

Concerning claims 10, 11, 18 and 19, Bohlen continues to disclose that the system comprises at least one second particle filter (140) residing in the proximity of the ultraviolet radiation source (150), wherein said second particle filter is treated with a photocatalyst in a form of a titanium dioxide nano-coating (paragraphs 67 and 68) that is continuously energized by a UV-C (paragraphs 61 and 64) light source having a wavelength of 254 nm (paragraph 61) that forms part of the ultraviolet light radiation source that causes anti-microbial activity (paragraphs 61-68).

Regarding claim 15, the reference further discloses that the system further comprises a second particle filter (140) in proximity to the source of UV radiation (150) and to the exhaust vent (160) as shown in Figures 2-4.

With respect to claims 16, Bohlen also discloses that a structure of the LED lighting fixture includes the housing having a top cover (106), a directional airflow frame as shown in Figure 3, an LED light panel (150), and a lower frame (200) and wherein an area encompassed by the directional airflow frame, the LED light panel, and the lower frame forms a treatment chamber where air is treated by the UV light source (150) and a photo-catalyst material that is nano-coated within the treatment chamber as set forth in paragraph 60.  See paragraphs 50-67.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlen et al. (U.S. Publication No. 2011/0030560) in view of Yuen (U.S. Publication No. 2010/0307332).
Concerning claims 5 and 14, Bohlen is relied upon as set forth above, wherein the reference continues to disclose that the ultraviolet radiation source includes a source of UV-A radiation (paragraph 61).  Bohlen does not appear to disclose that the housing is configured to keep the UV-A radiation limited to an internal portion of the housing and thereby preventing external exposure of UV-A radiation outside the housing.  Yuen discloses a system for removing airborne pathogens, wherein the system includes a housing with an inlet (13) and an outlet (26), and an ultraviolet radiation source (96) located in a chamber of the housing (Figures 1-3).  The reference continues to disclose that the housing is configured to keep the UV radiation limited to an internal portion of the housing in order to prevent the UV radiation from causing injury to an operator outside said housing (paragraph 46; claim 18).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the housing of Bohlen such that the UV radiation is limited to an internal portion of the housing in order to prevent the UV radiation from causing injury to an operator outside said housing as exemplified by Yuen.

Regarding claim 9, Bohlen also does not appear to disclose that the chamber comprises reflective materials that helps diffuse the UV light source within the chamber.  Nonetheless, Yuen continues to disclose that the chamber comprises reflective materials that helps diffuse the UV light source within the chamber in order to increase the neutralization action efficiency of the system (paragraph 47; claim 18).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the chamber of Bohlen with reflective materials that helps diffuse the UV light source within the chamber in order to increase the neutralization action efficiency of the system as exemplified by Yuen as well.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bohlen et al. (U.S. Publication No. 2011/0030560) in view of Uslenghi et al. (U.S. Publication No. 2005/0189210).
Bohlen is relied upon as set forth above, wherein the reference continues to disclose a second particle filter (140) is treated with a titanium dioxide nano-coating that is continuously energized by the ultraviolet radiation source (paragraphs 62-67).  Bohlen does not appear to disclose that both the first and second particle filter are coated and continuously energized by the ultraviolet radiation source however.  Uslenghi discloses a system for removing airborne pathogens, wherein the system is provided with a housing (Figure 2) having a first particle filter (30 on left), a second particle filter (30 on right), and an ultraviolet radiation source (36) located within said housing (paragraphs 6-10).  The reference continues to disclose that both the first and second filters are both coated with a titanium dioxide nano-coating that is continuously energized by the ultraviolet radiation source (paragraphs 27-31).  Uslenghi discloses that coating both the first and second filters produce more hydroxyl radicals that increase the efficiency in oxidizing and destroying harmful VOC’s (paragraphs 29 and 31).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to coat both the first and second filters of Bohlen with the titanium dioxide nano-coating, and continuously energize both filters with the ultraviolet radiation in order to produce more hydroxyl radicals that increase the efficiency in oxidizing and destroying harmful VOC’s as exemplified by Uslenghi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livchak et al. (U.S. Patent No. 9,393,338) discloses a system for removing airborne pathogens with ultraviolet light (abstract; Figures 1-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799